        Case 8-19-08064-las               Doc 61       Filed 08/02/21    Entered 08/02/21 11:57:05




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:
                                                                        Case No.: 8-16-72267-las
Sun Property Consultants, Inc.,
                                                                        Chapter 7
                             Debtor.
-------------------------------------------------------------x
Raj & Raj Realty, Ltd.,
                                                                        Adv. Pro. No.: 8-19-08064-las
                             Plaintiff,

         v.

Difficile Realty Corp.,

                             Defendant.
-------------------------------------------------------------x


                               MEMORANDUM DECISION AND ORDER
                             ON DEFENDANT’S MOTION FOR SANCTIONS

         Before the Court is the motion of defendant Difficile Realty Corp. (“Difficile”) to impose

sanctions on plaintiff Raj & Raj Realty, Ltd. (“Raj & Raj”), Ruby Singh (“Ruby”), Ruby’s

mother-in-law, Rajeshwari Singh (“Rajeshwari”),1 and William M. Gearty, Esq. (“Gearty”),

counsel for Raj & Raj, pursuant to Rule 9011 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”), Rule 11 of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.” or

“Rule”), and 28 U.S.C. § 1927 (“Sanctions Motion”). [Dkt. No. 49].2 Gearty filed opposition to

the Sanctions Motion, [Dkt. No. 56], and Difficile filed a reply, [Dkt. No. 57]. Ruby and

Rajeshwari did not separately file opposition to the Sanctions Motion.




1Rajeshwari Singh has also appeared in the bankruptcy case and in this adversary proceeding as “Rajeswary
Singh” and as “Rajeswari Singh.”
2 Unless otherwise stated, all docket references to the adversary proceeding are cited as “[Dkt. No. __]” and all

docket references to the related bankruptcy case of Sun Property Consultants, Inc., Case No. 8-16-72267-las, are
cited as “[Bankr. Dkt. No. __].”



                                                                 1
       Case 8-19-08064-las            Doc 61       Filed 08/02/21        Entered 08/02/21 11:57:05




           The Court has subject matter jurisdiction under 28 U.S.C. § 1334(b) and the

Standing Order of Reference entered by the United States District Court for the Eastern

District of New York pursuant to 28 U.S.C. § 157(a), dated August 28, 1986, as amended by

Order dated December 5, 2012. The matter has been fully briefed and the Court has carefully

considered the parties’ submissions and arguments, as well as the record in this adversary

proceeding and the record in the underlying bankruptcy case of Sun Property Consultants,

Inc. (“Debtor”). For the following reasons, the Sanctions Motion is granted in part and denied

in part.

                                             BACKGROUND3

        The Court presumes the parties’ familiarity with the facts and procedural history of

this adversary proceeding and the Debtor’s bankruptcy case. See Memorandum Decision and

Order Granting Defendant’s Motion To Dismiss Amended Complaint, dated May 17, 2021

(“Memorandum Decision”). [Dkt. No. 60]. Accordingly, the Court will provide background

only to the extent necessary to decide Difficile’s motion to impose sanctions on Raj & Raj,

Ruby, Rajeshwari and Gearty.

        On May 23, 2016, the Debtor filed a voluntary petition for relief under chapter 11 of

the Bankruptcy Code. [Bankr. Dkt. No. 1]. At the time of the bankruptcy filing, Debtor owned

and operated a strip shopping center located at 4019-4021 Hempstead Turnpike, Bethpage,

New York 11714 and 150-166 Hicksville Road, Bethpage, New York 11714 (the “Property”).



3The  facts are taken from the pleadings, exhibits, and other papers submitted by the parties in this adversary
proceeding as well from the Debtor’s bankruptcy case. The Court has taken judicial notice of the contents of the
docket in the Debtor’s bankruptcy case, the docket in this adversary proceeding, as well as the docket in Ruby’s
individual bankruptcy case, Case No. 8-19-72222-ast. Teamsters Nat’l Freight Indus. Negotiating Comm. et al. v.
Howard’s Express, Inc. (In re Howard’s Express, Inc.), 151 Fed. Appx. 46, 48 (2d Cir. 2005) (stating that courts
are empowered to take judicial notice of public filings, including a court’s docket); Levine v. Egidi, No. 93 C 188,
1993 WL 69146 (N.D. Ill. Mar. 8, 1993); MedMal Trust Monitor v. VIII SV 5556 Lender, LLC (In re Saint Vincent’s
Catholic Med. Ctrs. of N.Y.), 440 B.R. 587, 599 (Bankr. S.D.N.Y. 2010) (taking judicial notice of the docket in the
underlying bankruptcy case); In re Campbell, 500 B.R. 56, 59 n.7 (Bankr. D.N.M. 2013) (electing to take judicial
notice of the entire file in the case for sake of completeness as a bankruptcy court has the inherent authority to
take judicial notice of entries on its own docket).

                                                         2
      Case 8-19-08064-las      Doc 61    Filed 08/02/21    Entered 08/02/21 11:57:05




On motion of Yann Geron, Esq., the chapter 11 trustee appointed in Debtor’s chapter 11 case,

[Bankr. Dkt. No. 301], Debtor’s chapter 11 case was converted to a case under chapter 7 of

the Bankruptcy Code on October 3, 2018, [Bankr. Dkt. No. 313], and Mr. Geron was appointed

as chapter 7 trustee, [Bankr. Dkt. No. 315]. By Order dated February 1, 2019, the Court

approved the sale of the Property by the chapter 7 trustee to the back-up bidder at auction,

REMM Consultants, Inc. (“REMM”), or any designee of REMM, free and clear of all liens,

claims and encumbrances, subject to “Permitted Exceptions” (the “REMM Sale Order”).

[Bankr. Dkt. No. 373]. Thereafter, pursuant to a Purchase and Sale Agreement and a

subsequent Bargain and Sale Deed Without Covenants, dated February 5, 2019, the trustee

conveyed the Property to Difficile as REMM’s designee. The Permitted Exceptions, as defined

in the Purchase and Sale Agreement, did not contain any reference to a lease held by Raj &

Raj, a former tenant which operated a restaurant known as Singletons at the Property.

Singletons ceased operations in December 2015, several months before the Debtor’s

bankruptcy filing, and the tenant space formerly occupied by the restaurant remained vacant

during the Debtor’s bankruptcy case. At no time during the bankruptcy case did Raj & Raj

assert any rights as a party to an unexpired lease for the space it previously occupied at the

Property.

       Raj & Raj brought this action against Difficile by filing a complaint on April 22, 2019

in the Supreme Court of the State of New York (“State Court”), County of Nassau, Index No.

605003/2019 (the “State Court Action”), contending, among other things, that Difficile

breached Raj & Raj’s lease with the Debtor and interfered with Raj & Raj’s enjoyment of the

leasehold premises by prohibiting Raj & Raj from gaining access to the Property. [Dkt. No.

1-2]. Difficile removed the State Court Action to the United States District Court for the

Eastern District of New York (“U.S. District Court”) by filing a Notice of Removal on April

23, 2019. [Dkt. No. 1]. The action was referred to this Court pursuant to 28 U.S.C. § 157(a)

                                              3
      Case 8-19-08064-las      Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




by Order of the U.S. District Court entered on May 10, 2019. [Dkt. No. 1-6]. Difficile filed a

motion to dismiss the complaint, [Dkt. No. 13], and a sanctions motion against Raj & Raj, its

then counsel, Berger, Fischoff, Shumer, Wexler & Goodman, LLP (“Berger Fischoff”), and Raj

& Raj’s president, Harendra Singh (“Harendra”), [Dkt. No. 10]. Berger Fischoff moved to

withdraw as counsel to Raj & Raj. [Dkt. Nos. 9, 11]. Harendra filed an affidavit dated July

22, 2019 (“July 2019 Affidavit”) in opposition to Berger Fischoff’s motion to withdraw. [Dkt.

No. 15]. In his affidavit, Harendra demanded an accounting to Raj & Raj as to the legal fees

and expenses charged against the retainer by Berger Fischoff and alleged an irreparable

breakdown of the attorney-client relationship that made the continuation of the firm’s

representation of Raj & Raj impossible. At the conclusion of the hearing to consider the relief

requested by Berger Fischoff and the opposition filed by Harendra, the Court granted the

motion to withdraw, [Dkt. No. 16], and Raj & Raj thereafter retained Gearty as its counsel,

[Dkt. No. 24]. The sanctions motion filed against Berger Fischoff and Raj & Raj was

withdrawn by Difficile.

       On August 30, 2019, Gearty filed a motion pursuant to Fed. R. Civ. P. 15(a)(2) and

Bankruptcy Rule 7015 for leave to file an amended complaint (“Motion for Leave to Amend”).

[Dkt. No. 30]. In support of the Motion for Leave to Amend, Raj & Raj submitted, inter alia,

the following: (i) the Affirmation of Gearty, dated August 29, 2019 (“Gearty Affirmation”)

[Dkt. No. 30-1], (ii) the Affidavit of Ruby Singh sworn to on August 29, 2019 (“Ruby Affidavit”)

[Dkt. No. 30-2], (iii) the Affidavit of Rajeshwari Singh sworn to on June 17, 2019 (“Rajeshwari

Affidavit”) [Dkt. No. 30-10], and (iv) the proposed amended complaint.

       The Gearty Affirmation states that neither Ruby nor Raj & Raj received notice of the

Debtor’s bankruptcy filing, the amended schedules filed by the Debtor, the order converting

the Debtor’s bankruptcy case from chapter 11 to chapter 7, or the application by the chapter

7 trustee to sell the Property. Gearty argues that Raj & Raj did not assert any of its rights or

                                               4
      Case 8-19-08064-las      Doc 61    Filed 08/02/21     Entered 08/02/21 11:57:05




allege the existence of a lease during the Debtor’s bankruptcy case because Raj & Raj did not

receive notice of the bankruptcy filing and therefore, the sale of the Property is avoidable at

Raj & Raj’s option. Gearty also alleges that Raj & Raj is entitled to entry of a judgment

against Difficile for an accounting, unjust enrichment, and the conversion of certain personal

property allegedly owned by Raj & Raj and located at the Property.

       In her affidavit, Ruby asserts that ownership of Raj & Raj was transferred to her and

her husband, Harendra, and on April 17, 2015, to her alone. Ruby states that she has been

the Chief Executive Officer of Raj & Raj since April 17, 2015 and is listed with the New York

State Department of State as Chief Executive Officer and as agent for service of process. The

address for service of process is 150 Hicksville Road, Bethpage, New York 11714, the address

of the Property. Additionally, Ruby denies receiving notices concerning the bankruptcy case,

and contends that when the motion to authorize the chapter 7 trustee to sell the Property

was approved on November 7, 2018, Raj & Raj lost any opportunity to argue it had a valid

and bona fide leasehold interest at the Property. Ruby claims that from August 3, 2016 until

June 12, 2019, Harendra played no role in Raj & Raj and could not receive notice on behalf

of Raj & Raj. Ruby also alleges that on February 10, 2011, Raj & Raj and the Debtor entered

into a lease extension agreement for an additional twenty-year term commencing February

1, 2019 and terminating on January 31, 2039, with an option to renew for an additional ten

years. Neither the February 10, 2011 extension agreement nor any document reflecting the

extension of the lease term was recorded with the Nassau County Clerk. Nevertheless, Ruby

contends that the lease extension is bona fide based on the statements made by Rajeshwari

in her affidavit.

       The Rajeshwari Affidavit states that on February 10, 2011 Rajeshwari was presented

with a lease extension agreement prepared by Raj & Raj. The reason for the extension of the

existing lease term, which expired on January 31, 2019, was that Raj & Raj had made capital

                                              5
       Case 8-19-08064-las           Doc 61       Filed 08/02/21        Entered 08/02/21 11:57:05




improvements, which Rajeshwari believed exceeded $2.2 million, to the Property from 2008

through 2010. Rajeshwari states that she agreed to the lease extension and a rent reduction.

        Difficile filed opposition to the Motion for Leave to Amend on September 18, 2019.

[Dkt. No. 34]. Raj & Raj filed a reply on September 25, 2019. [Dkt. No. 36]. The Court held a

hearing on the Motion for Leave to Amend on October 1, 2019. For the reasons set forth on

the record of the hearing, the Court enlarged Raj & Raj’s time to amend the complaint to

October 1, 2019 and dismissed the Motion for Leave to Amend as moot. [Dkt. No. 40]. Gearty

filed the amended complaint on October 1, 2019 (“Amended Complaint”). [Dkt. No. 39].

        Pursuant to the Amended Complaint, Raj & Raj sought (i) to set aside the REMM Sale

Order on the basis that Raj & Raj did not receive notice of the bankruptcy filing and the

bankruptcy sale until after the sale order was entered, (ii) an accounting with respect to

certain personal property located in the tenant space formerly occupied by Raj & Raj at the

Property, and (iii) money damages with respect to the personal property under theories of

unjust enrichment and conversion. The Amended Complaint was signed by Gearty as counsel

for Raj & Raj and included a corporate verification of Raj & Raj signed by Ruby stating that

the contentions in the Amended Complaint are not frivolous as defined under New York state

court rules.4

        On October 25, 2019, Difficile filed a motion to dismiss the Amended Complaint, [Dkt.

No. 41], and served the motion on Gearty, [Dkt. No. 42].5 On the same day, Difficile also

served the Sanctions Motion on Raj & Raj, Gearty, Ruby and Rajeshwari. [Dkt. No. 49-24].

Raj & Raj did not withdraw or correct the Amended Complaint during the 21-day safe harbor


4 No explanation is given by Gearty as to the application of State Court rules to this adversary proceeding or why
it was necessary to verify the Amended Complaint. See Fed. R. Bankr. P. 9011(e) (“Except as otherwise specifically
provided by these rules, papers filed in a case under the Code need not be verified.”).

5As noted above, Difficile’s motion to dismiss was granted and the Amended Complaint was dismissed in its
entirety. See Memorandum Decision. The Court retained jurisdiction over the Sanctions Motion. Id.


                                                        6
      Case 8-19-08064-las      Doc 61      Filed 08/02/21   Entered 08/02/21 11:57:05




period provided under Bankruptcy Rule 9011(c)(1)(A) and Fed. R. Civ. P. 11(c)(2). On

December 4, 2019, Difficile filed with the Court the Sanctions Motion. [Dkt. No. 49]. Difficile

contends that the filing of the Amended Complaint, the Rajeshwari Affidavit, the Ruby

Affidavit, and the Gearty Affirmation violated Bankruptcy Rule 9011(b)(1)-(4) and Fed. R.

Civ. P. 11(b)(1)-(4) and seeks sanctions against Gearty, Raj & Raj, Rajeshwari and Ruby

under Bankruptcy Rule 9011(c) and Fed. R. Civ. P. 11(c). In addition, Difficile seeks sanctions

against Gearty, as counsel to Raj & Raj, under 28 U.S.C. § 1927 for prolonging and

multiplying these proceedings. As noted above, Gearty filed opposition to the Sanctions

Motion on behalf of Raj & Raj, and Difficile replied. The parties did not request an evidentiary

hearing and declined the opportunity for oral argument on the Sanctions Motion, preferring

to rest on their respective submissions.

                                      DISCUSSION

       A.     Fed. R. Civ. P. 11

       The purpose of Fed. R. Civ. P. 11 “is to deter baseless filings” and “streamline the

administration and procedure of the federal courts.” Cooter & Gell v. Hartmarx Corp., 496

U.S. 384, 393, 110 S.Ct. 2447, 2454, 110 L.Ed.2d 359 (1990) (citing Advisory Committee Note

on Fed. R. Civ. P. 11, 28 U.S.C. App., p. 576). It does so by “[imposing] an ‘affirmative duty

on each attorney to conduct a reasonable inquiry into the viability of a pleading’ before

actually signing it.” Hoatson v. N.Y. Archdiocese, No. 05-Civ-10467 (PAC), 2007 WL 431098,

at *9 (S.D.N.Y. Feb. 8, 2007) (quoting O’Malley v. N.Y.C. Transit Auth., 896 F.2d 704, 706 (2d

Cir. 1990)). Under Rule 11(b), an attorney who presents “a pleading, written motion, or other

paper” to the court “certifies that to the best of the person’s knowledge, information, and

belief, formed after an inquiry reasonable under the circumstances” that the filing: (1) “is not

being presented for any improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation;” (2) contains “claims, defenses, and other legal

                                               7
         Case 8-19-08064-las             Doc 61       Filed 08/02/21          Entered 08/02/21 11:57:05




contentions” that are “warranted by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law or for establishing new law;” (3) contains factual

contentions that are either supported by evidence or “will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery;” and (4) contains

“denials of factual contentions” that “are warranted on the evidence or, if specifically so

identified, are reasonably based on belief or a lack of information.” 6 Fed. R. Civ. P. 11(b)(1)-

(4). This “require[s] litigants to ‘stop-and-think’ before initially making legal and factual

contentions . . . and emphasizes the duty of candor by subjecting litigants to potential

sanctions for insisting upon a position after it is no longer tenable . . . .” Fed. R. Civ. P. 11

advisory committee note to 1993 amendment. Counsel, therefore, “must undertake [a]

reasonable inquiry to ensure that papers filed are well-grounded in fact, legally tenable, and

not interposed for any improper purpose.” Mahoney v. Yamaha Motor Corp. U.S.A., 290

F.R.D. 363, 368 (E.D.N.Y. 2013) (quoting Young v. Suffolk Cty., 922 F. Supp. 2d 368, 396

(E.D.N.Y. 2013)). As discussed below, in the Second Circuit, when considering a motion for

sanctions under Rule 11, the court applies an “objective unreasonableness” standard. Storey

v. Cello Holdings, L.L.C., 347 F.3d 370, 387 (2d Cir. 2003).




6   Fed. R. Civ. P. 11(b) provides:

          (b) Representations to the Court. By presenting to the court a pleading, written motion, or
          other paper--whether by signing, filing, submitting, or later advocating it--an attorney or
          unrepresented party certifies that to the best of the person's knowledge, information, and belief,
          formed after an inquiry reasonable under the circumstances:
               (1) it is not being presented for any improper purpose, such as to harass, cause unnecessary
               delay, or needlessly increase the cost of litigation;
               (2) the claims, defenses, and other legal contentions are warranted by existing law or by a
               nonfrivolous argument for extending, modifying, or reversing existing law or for
               establishing new law;
               (3) the factual contentions have evidentiary support or, if specifically so identified, will likely
               have evidentiary support after a reasonable opportunity for further investigation or
               discovery; and
               (4) the denials of factual contentions are warranted on the evidence or, if specifically so
               identified, are reasonably based on belief or a lack of information.


                                                             8
      Case 8-19-08064-las      Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




      While Rule 11(a) requires “[e]very pleading, written motion, and any other paper” filed

with the court be signed by at least one attorney of record individually (or by a party

personally if the party is unrepresented), Rule 11(b) makes clear that an attorney who files,

submits or later advocates the pleading, written motion or other paper, is certifying that the

requisite inquiry under Rule 11(b) was made to the best of the person's knowledge,

information, and belief formed after an inquiry reasonable under the circumstances, even if

the person did not sign the paper. Fed. R. Civ. P. 11.

       Under Rule 11(c), “[i]f, after notice and a reasonable opportunity to respond, the court

determines that Rule 11(b) has been violated,” the court, on motion or on its own initiative,

“may impose an appropriate sanction on any attorney, law firm or party that violated the

rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1)-(3). The decision whether to

impose sanctions lies within the discretion of the court. “[S]anctions under Rule 11 are

discretionary, not mandatory.” Ipcon Collections LLC v. Costco Wholesale Corp., 698 F.3d 58,

63 (2d Cir. 2012). See also Perez v. Posse Comitatus, 373 F.3d 321, 325 (2d Cir. 2004) (“Even

if the district court concludes that the assertion of a given claim violates Rule 11 . . . the

decision whether or not to impose sanctions is a matter for the court’s discretion.”); McLeod

v. Verizon New York, Inc., 995 F. Supp. 2d 134, 145 (E.D.N.Y. 2014) (“[T]he decision whether

to impose sanctions is not mandatory, but rather is a matter for the court’s discretion.”).

       In the bankruptcy context, Bankruptcy Rule 9011 governs the conduct of attorneys

and parties when filing papers with the court. Bankruptcy Rule 9011 is similar to Rule 11.

As stated by the Second Circuit, Bankruptcy Rule 9011 “parallels Federal Rule of Civil

Procedure 11, containing only such modifications as are appropriate in bankruptcy matters.”

In re Cohoes Indus. Terminal, Inc., 931 F.2d 222, 227 (2d Cir. 1991) (internal quotations and

citation omitted).



                                               9
      Case 8-19-08064-las       Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




       Like its counterpart Rule 11(b), Bankruptcy Rule 9011(b) provides that by presenting

to the court a pleading or other paper, an attorney certifies “that to the best of the person’s

knowledge, information, and belief, formed after an inquiry reasonable under the

circumstances” that the filing “is not being presented for any improper purpose, such as to

harass or to cause unnecessary delay or needless increase in the cost of litigation,” that “legal

contentions” contained therein “are warranted by existing law or by a nonfrivolous argument

for the extension, modification, or reversal of existing law or the establishment of new law,”

that “factual contentions” have “evidentiary support or, if specifically so identified, are likely

to have evidentiary support after a reasonable opportunity for further investigation or

discovery,” and that “denials of factual contentions are warranted on the evidence or, if

specifically so identified, are reasonably based on a lack of information or belief.” Fed. R.

Bankr. P. 9011(b)(1)-(4). And like its counterpart Rule 11(c), Bankruptcy Rule 9011(c)

provides that if Bankruptcy Rule 9011(b) is violated, the court, on motion or on its own

initiative, has the discretion to impose sanctions. Fed. R. Bankr. P. 9011(c)(1)-(2).

       Because Bankruptcy Rule 9011 “parallels” Rule 11, the “application of Rule 9011 is

informed by Rule 11 jurisprudence.” In re Cohoes, 931 F.2d at 227. Hence, courts apply cases

decided under Rule 11 to those brought under Bankruptcy Rule 9011. Gwynn v. Walker (In

re Walker), 532 F.2d 1304, 1308 (11th Cir. 2008), cert. denied, 556 U.S. 1181 (2009). See also

In re Kersner, 412 B.R. 733, 743 (Bankr. D. Md. 2009) (“Because of the similarity between

Bankruptcy Rule 9011 and Fed. R. Civ. P. 11, in deciding cases based on violations of Rule

9011, courts may look to cases that interpret [Fed. R. Civ. P.] 11.” (internal quotes omitted));

In re Jazz Photo Corp., 312 B.R. 524, 531 (Bankr. D.N.J. 2004) (“[Bankruptcy] Rule 9011

parallels Fed. R. Civ. P. 11 . . . . Courts apply the same standard in interpreting cases under

[Bankruptcy] Rule 9011 as in cases involving Rule 11.”).



                                               10
      Case 8-19-08064-las      Doc 61    Filed 08/02/21     Entered 08/02/21 11:57:05




         Like Rule 11, Bankruptcy Rule 9011 seeks to deter baseless filings in bankruptcy

proceedings. Jazz Photo Corp., 312 B.R. at 531. “[Bankruptcy] Rule 9011, like its counterpart

Federal Rule of Civil Procedure 11, plays an important role in maintaining the

professionalism of the bar and the integrity of court processes. That role is best effectuated

when the Rule is invoked sparingly, and ‘[a] request for sanctions under Rule 11 is not a

tactical device.’” In re Taub, 439 B.R. 276, 281 (Bankr. E.D.N.Y. 2010) (quoting Nakash v.

U.S. Dep’t of Justice, 708 F. Supp. 1354, 1370 (S.D.N.Y. 1988)). All doubts must be resolved

in favor of the signer of the pleading. Lax v. 29 Woodmere Blvd. Owners, Inc., 812 F. Supp.

2d 228, 241 (E.D.N.Y. 2011).

         B.    Compliance with the Safe Harbor Provision: Fed. R. Civ. P. 11(c)(2)

         Before a court may consider the merits of a Rule 11 motion, the movant must have

complied with the 21-day safe harbor notice required under Rule 11(c)(2) by (1) first serving

a motion for sanctions on the opposing party, and (2) providing the opposing party with a 21-

day period to withdraw or appropriately correct the challenged document before a motion for

sanctions is filed or presented to the court. “The safe-harbor provision is a strict procedural

requirement.” Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682

F.3d 170, 175 (2d Cir. 2012). See also Guarino v. Resciniti (In re Resciniti), Case No. 8-16-

70669-las, Adv. Pro. No. 8-16-08068-las, 2019 WL 1451278, at *1 (Bankr. E.D.N.Y. Mar. 29,

2019).

               1. Service of the Proposed Fed. R. Civ. P. 11 Motion

         The proposed Rule 11 motion must be served upon the opposing party prior to the

motion being filed with the Court so that the opposing party will have “notice of the alleged

violation and an opportunity to respond before sanctions are imposed.” Fed. R. Civ. P. 11

advisory committee’s note to 1993 amendment.



                                              11
      Case 8-19-08064-las      Doc 61    Filed 08/02/21     Entered 08/02/21 11:57:05




              Rule 11 and principles of due process require that “the subject of
              a sanctions motion be informed of: (1) the source of authority for
              the sanctions being considered; and (2) the specific conduct or
              omission for which the sanctions are being considered so that the
              subject of the sanctions motion can prepare a defense.” Schlaifer
              Nance & Co. v. Estate of Warhol, 194 F.3d 323, 334 (3d Cir.
              1999). “Indeed, only conduct explicitly referred to in the
              instrument providing notice is sanctionable.” Id. (citation
              omitted); accord Storey v. Cello Holdings, L.L.C., 347 F.3d 370,
              389 (2d Cir. 2003).

Star Mark Mgmt., Inc., 682 F.3d at 175. The Second Circuit has held that an informal letter

warning without the service of a separate Rule 11 motion will not trigger the commencement

of the 21-day safe harbor period. Id. However, the proposed motion need not include

supporting affidavits or a memorandum of law. Id. at 176.

       More importantly, the filed Rule 11 motion need not be exactly the same as the motion

served on the opposing party. Courts have rejected a “hypertechnical” reading of Rule 11 that

would require the filed motion be identical in all respects to the motion served during the

safe harbor period. Merritt v. Lake Jovita Homeowner’s Assn., Inc., No.: 8:08-cv-98-T-27EAJ,

2010 WL 11507746, at *1 (M.D. Fla. May 10, 2010). So long as the Rule 11 motion filed with

the court rests on substantially the same grounds set forth in the earlier notice of the motion

given to the opposing party, the filed motion would comply with the safe harbor requirement.

Star Mark Mgmt., Inc., 682 F.3d at 176 (finding that, while the motion served during the safe

harbor period did not contain supporting affidavits or a memorandum of law, the motion did

comply with the spirit of Rule 11 as it gave notice that sanctions would be sought under Rule

11 and identified six reasons why the movant believed Rule 11 had been violated.).

              2. Safe Harbor Period and Service of the Motion for Sanctions

       As noted, before a motion for sanctions is filed with the court, the party alleged to

have filed or presented the challenged document must be given twenty-one days to withdraw

or correct the challenged document. Fed. R. Civ. P. 11(c)(2). “The motion for sanctions is not


                                              12
      Case 8-19-08064-las        Doc 61      Filed 08/02/21     Entered 08/02/21 11:57:05




. . . to be filed until at least 21 days . . . after being served. If, during this period, the alleged

violation is corrected, as by withdrawing (whether formally or informally) some allegation or

contention, the motion should not be filed with the court.” Fed. R. Civ. P. 11 advisory

committee’s note to 1993 amendment.

       Similarly, if a court disposes of the offending contention before the expiration of the

21-day safe harbor period, a Rule 11 motion cannot be filed as the alleged offending party did

not have the full twenty-one days to withdraw the challenged document. Ridder v. City of

Springfield, 109 F.3d 288, 295 (6th Cir. 1997).

               The 21-day, safe harbor service requirement controls not only
               the earliest date on which a motion may be filed . . . , it also
               indirectly controls the last date on which a Rule 11 sanctions
               motion may be filed. At the very least, a party must serve its
               Rule 11 motion before the court has ruled on the pleading, and
               thus before the conclusion of the case. Otherwise, the purpose of
               the “safe harbor” provision would be nullified. This has been
               interpreted to mean that Rule 11 motions must be served at least
               a full 21 days before the court concludes the case or resolves the
               offending contention . . . .

In re Pennie & Edmonds LLP, 323 F.3d 86, 89 n.2 (2d Cir. 2003) (citing Moore’s Federal

Practice § 11.22[1](c) (3d ed. 2001)). “Ordinarily the motion should be served promptly after

the inappropriate paper is filed, and, if delayed too long, may be viewed as untimely.” Fed.

R. Civ. P. 11 advisory committee’s note to 1993 Amendment. See also NXIVM Corp. v. Foley,

No.: 1:14-cv-1375 (LEK), 2015 WL 7776923 (N.D.N.Y. Dec. 2, 2015) (denying Rule 11 motion

as untimely where the Court dismissed the case before the 21-day safe harbor period had

elapsed); Rojas v. Theobald, No. 02-CV-3634 (DRH)(MLO), 2007 WL 2455133 (E.D.N.Y. Aug.

23, 2007) (denying Rule 11 sanctions where the motion was served and filed after all claims

have been dismissed or withdrawn and the opposing party could no longer withdraw the

challenged claims), aff’d sub nom. Rojas v. Schkoda, 319 Fed. Appx. 43 (2d Cir. 2009). A




                                                 13
      Case 8-19-08064-las      Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




motion for sanctions that fails to comply with the safe harbor provision must be denied.

Castro v. Mitchell, 727 F. Supp. 2d 302, 306 (S.D.N.Y. 2010).

       C.     Objective Unreasonableness Standard

       In the Second Circuit, when considering a motion for sanctions, “[t]he standard for

triggering the award of fees under Rule 11 is objective unreasonableness, and is not based on

the subjective beliefs of the person making the statement.” Storey, 347 F.3d at 387 (internal

quotations and citation omitted). See also Star Mark Mgmt., Inc., 682 F.3d at 177. Good faith

belief is not enough. In re Blue Pine Group, Inc., 448 B.R. 267, 272 (Bankr. D. Nev. 2010),

aff’d, 457 B.R. 64 (B.A.P. 9th Cir. 2011), aff’d in part and vacated in part, 526 Fed. Appx. 768

(9th Cir. 2013). As discussed above, Rule 11 imposes an affirmative duty on an attorney to

conduct a reasonable inquiry as to the law and the facts before presenting and advocating a

position to the court. See Hoatson, 2007 WL 431098 at *9; In re Martin, 350 B.R. 812, 817

(Bankr. N.D. Ind. 2006).

       Whether an attorney conducted a reasonable inquiry before presenting the challenged

pleading to the court depends upon the circumstances, such as

              “how much time for investigation was available to the signer; whether
              he had to rely on a client for information as to the facts underlying the
              pleading . . . ; or whether he depended on forwarding counsel or another
              member of the bar.” Hadges v. Yonkers Racing Corp., 48 F.3d 1320, 1329
              (2d Cir. 1995). Sanctions are appropriate against an attorney if a
              “factual allegation in a complaint, motion or other paper filed with the
              court has no evidentiary support . . . unless there [is] a specific
              disclaimer that additional investigation is necessary.” O’Brien v.
              Alexander, 101 F.3d 1479, 1489 (2d Cir. 1996) (citation omitted). The
              allegations in question must be “utterly lacking in support” in order to
              be deemed sanctionable. Id. Rule 11 sanctions are not warranted where
              the “evidentiary support is merely weak and the claim is unlikely to
              prevail.” See Scientific Components Corp. v. Sirenza Microdevices, Inc.,
              No. 03-CV-1851 NGG, 2007 WL 1026411, [at] *2 (E.D.N.Y. Mar. 30,
              2007).




                                              14
         Case 8-19-08064-las     Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




Mealus v. Nirvana Spring Water N.Y. Inc., No. 7:13-cv-313 (MAD/DEP), 2015 WL 4546023,

at *6 (N.D.N.Y. July 28, 2015). With respect to legal contentions,

                 [t]he fact that a legal theory is a long-shot does not necessarily
                 mean it is sanctionable. See Kropelnicki v. Siegel, 290 F.3d 118,
                 131 (2d Cir. 2002). The operative question is whether the
                 argument is frivolous, i.e., the legal position has “no chance of
                 success,” and there is “no reasonable argument to extend, modify
                 or reverse the law as it stands.”

Fischoff v. Coty Inc., 634 F.3d 647, 654 (2d Cir. 2011) (quoting Morley v. Ciba-Geigy Corp., 66

F.3d 21, 25 (2d Cir. 1995)). An attorney violates Rule 11 “where it is patently clear that a

claim has absolutely no chance of success under existing precedents . . . .” Eastway Constr.

Corp. v. City of New York, 762 F.2d 243, 254 (2d Cir. 1985) (superseded on other grounds by

rule).

          A court must “strive to avoid the wisdom of hindsight.” Id. “[A]ny ambiguity as to

whether the basis for assertions in papers are objectively reasonable must be resolved in

favor of the non-filing party.” Taub, 439 B.R. at 282. “‘[W]hen divining the point at which an

argument turns from merely losing to losing and sanctionable, . . . courts [must] resolve all

doubts in favor of the signer’ of the pleading.” Lax, 812 F. Supp. 2d at 241 (quoting Rodick v.

City of Schenectady, 1 F.3d 1341, 1350 (2d Cir. 1993) (emphasis in original)).

          D.     Type of Sanctions to be Awarded: Factors Considered

          Rule 11(c) provides that if “the court determines that Rule 11(b) has been violated,

the court may impose an appropriate sanction on any attorney, law firm, or party that

violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c) (emphasis added).

As stated above, the decision whether to impose sanctions lies within the discretion of the

court. Ipcon Collections LLC, 698 F.3d at 63; Perez, 372 F.3d at 325; McLeod, 995 F. Supp. 2d

at 145.




                                                15
      Case 8-19-08064-las      Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




       “[D]ecisions to impose Rule 11 sanctions must be made with restraint . . . .” Pannonia

Farms, Inc. v. USA Cable, No. 03 Civ. 7841 (NRB), 2006 WL 2872566, at *5 (S.D.N.Y. Oct. 5,

2006). Accordingly, the imposition of sanctions must be exercised with caution. Mealus, 2015

WL 4546023, at *4. Factors a court considers when determining whether sanctions should be

imposed include:

               (1) whether the improper conduct was willful, or negligent;
               (2) whether it was part of a pattern o[f] activity, or an isolated event;
               (3) whether it infected the entire pleading, or only one particular count
               or defense;
               (4) whether the person has engaged in similar conduct in other
               litigation;
               (5) what effect it had on the litigation process in time or expense;
               (6) whether the responsible person is trained in the law; and
               (7) what amount, given the financial resources of the responsible
               person, is needed to deter that person from repetition in the same case.

Bobcar Media, LLC v. Aardvark Event Logistics, Inc., Slip Copy No. 16-CV-885 (JPO), 2019

WL 422613, at *3 (S.D.N.Y. Feb. 4, 2019) (quoting Cont’l Cas. Co. v. Marshall Granger & Co.,

LLP, No. 11 Civ. 3979 (CS), 2017 WL 1901969, at *7 (S.D.N.Y. May 9, 2017)). See also Fed.

R. Civ. P. 11 advisory committee note to 1993 amendment.

       Any sanction imposed must be measured by what is necessary to deter repetition. Rule

11(c)(4) provides that:

               [a] sanction imposed under this rule must be limited to what suffices to
               deter repetition of the conduct or comparable conduct by others
               similarly situated. The sanction may include nonmonetary directives;
               an order to pay a penalty into court; or, if imposed on motion and
               warranted for effective deterrence, an order directing payment to the
               movant of part or all of the reasonable attorney's fees and other
               expenses directly resulting from the violation.

Fed. R. Civ. P. 11(c)(4).

       Accordingly, the sanction to be imposed “may, but need not, include payment of the

other parties’ expenses”, Cooter & Gell, 496 U.S. at 393, but should be commensurate with

what is necessary “to punish and to deter future similar conduct” as opposed to compensating


                                              16
      Case 8-19-08064-las       Doc 61    Filed 08/02/21     Entered 08/02/21 11:57:05




the moving party. Bobcar Media, LLC, 2019 WL 422613, at *3 (quoting Tantaros v. Fox News

Network LLC, No. 17 Civ. 2958, 2018 WL 1662779, at *3 (S.D.N.Y. Mar. 16, 2018)). “[T]he

purpose of Rule 11 sanctions is to deter rather than to compensate.” Fed. R. Civ. P. 11

advisory committee note to 1993 amendment. “Rule 11 is not a fee-shifting statute.” Cooter

& Gell, 496 U.S. at 409. See also Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty.

of Albany, 369 F.3d 91, 98 (2d Cir. 2004) (per curiam) (“Rule 11 is not a fee-shifting

mechanism and does not create an entitlement to attorney’s fees.” (internal quotation marks

and citation omitted)).

       With these legal principles in mind, the Court now addresses whether there has been

a violation of Rule 11 and, correspondingly, Bankruptcy Rule 9011.

       E.        Ruby Affidavit, Rajeshwari Affidavit and Gearty Affirmation

       The Ruby Affidavit, the Rajeshwari Affidavit and the Gearty Affirmation were filed

in support of Raj & Raj’s Motion for Leave to Amend. The Court enlarged Raj & Raj’s time to

file the Amended Complaint to October 1, 2019 due to Raj & Raj requiring additional time to

retain new counsel and dismissed the Motion for Leave to Amend as moot on the same date.

[Dkt. No. 40]. Difficile served the Sanctions Motion on Raj & Raj, Ruby, Rajeshwari and

Gearty on October 25, 2019, twenty-four days after the Court ruled on the Motion for Leave

to Amend. [Dkt. No. 49-24]. Difficile then waited the requisite twenty-one days to pass after

the date of service before filing the Sanctions Motion with the Court on December 4, 2019.

[Dkt. No. 49].

       Despite Difficile waiting for the passage of the 21-day safe harbor period prior to filing

the Sanctions Motion with the Court, the Sanctions Motion is untimely as to the Ruby

Affidavit, Rajeshwari Affidavit, and Gearty Affirmation, all of which were filed in support of

the Motion for Leave to Amend. As the Second Circuit noted in Pennie & Edmonds LLP, 323



                                              17
      Case 8-19-08064-las       Doc 61    Filed 08/02/21     Entered 08/02/21 11:57:05




F.3d at 89 n.2, a party moving for sanctions must serve its motion before the court has ruled

on the challenged document in order to provide the opposing party an opportunity to

withdraw or make appropriate corrections to the challenged document, otherwise the safe

harbor provision would be nullified. Because Difficile served the Sanctions Motion after the

Court dismissed the Motion for Leave to Amend as moot, neither Ruby, Rajeshwari nor

Gearty had an opportunity to withdraw or make appropriate corrections to the challenged

pleadings, to wit, their respective affidavits and affirmation filed in support of the Motion for

Leave to Amend. In short, the 21-day safe harbor period never commenced with respect to

the Ruby Affidavit, Rajeshwari Affidavit, and Gearty Affirmation. Only the Amended

Complaint filed on October 1, 2019 remained subject to the 21-day safe harbor period when

Difficile served the not yet filed Sanctions Motion on October 25, 2019. The Ruby Affidavit,

Rajeshwari Affidavit and Gearty Affirmation were not attached to, or incorporated by

reference in, the Amended Complaint. Therefore, Difficile’s request for sanctions under Rule

11 as to Ruby, Rajeshwari and Gearty for statements made in their respective affidavits and

affirmation is untimely and must be denied as they did not receive the benefit of the safe

harbor period for these documents.

       The Amended Complaint, however, is a different story. Difficile timely provided the

requisite 21-day safe harbor notice to Gearty and Raj & Raj with respect to the filing of the

Amended Complaint; therefore, they received the benefit of the safe harbor period as to the

Amended Complaint and had the opportunity to retract or correct the challenged pleading.

Gearty and Raj & Raj neither withdrew nor took steps to correct the Amended Complaint.

Accordingly, the Court may consider whether sanctions may be imposed against Gearty and




                                               18
       Case 8-19-08064-las            Doc 61      Filed 08/02/21        Entered 08/02/21 11:57:05




Raj & Raj under Fed. R. Civ. P. 11 for, as Difficile maintains, making allegations without

first having a proper basis, both factually and legally, to do so.7

        F.       Amended Complaint

        The first count of the Amended Complaint sought to set aside the REMM Sale Order

on the basis that Raj & Raj, through Ruby, did not receive notice pursuant to Bankruptcy

Rule 2002(a) of the filing of the Debtor’s bankruptcy case and certain orders entered by the

Court, including the orders authorizing the sale of the Property. As particularized in the

Memorandum Decision, a careful review of the docket and pleadings filed in both the Debtor’s

bankruptcy case and in this adversary proceeding would have revealed that Raj & Raj had

actual notice of the Debtor’s bankruptcy case. Any claimed lack of notice is belied by the

record. Consider the following as drawn from the record in this bankruptcy case, and the

adversary proceeding.

        First, Harendra, as President of Raj & Raj, admitted in an affidavit filed in State

Court in support of an Order to Show Cause when this action was commenced (“Harendra

State Court Affidavit”), that “[i]n May 2016, [Raj & Raj] learned that [the Debtor] filed for

protection under Chapter 11 of the United States Bankruptcy Code.” [Dkt. No. 1].

        Second, Harendra asserted in his July 2019 Affidavit filed in opposition to Berger

Fischoff’s motion to withdraw as counsel that he would have appeared at the trustee’s sale of

the Property but for restrictions of his bail conditions. Harendra asserted that:

                 [h]ad I not been restricted by the conditions of my bail, which
                 prohibited me from participating in any business interests or

7 Before applying the governing standard under Fed. R. Civ. P. 11 to Difficile’s request that sanctions be imposed,
the Court notes that enlargement of Raj & Raj’s time to file the Amended Complaint did not constitute a finding
as to the merits of the factual and legal contentions set forth in the Amended Complaint and did not preclude any
inquiry as to whether Gearty and Raj & Raj fulfilled their affirmative obligations under Fed. R. Civ. P. 11,
including whether presentation of the challenged pleading had a proper purpose, and that it had proper factual
and legal support. At that time, the Amended Complaint had not been “presented” and the only issue was whether
Raj & Raj’s time to file an amended complaint should be enlarged given the circumstances of its prior counsel
having withdrawn from this adversary proceeding.


                                                       19
      Case 8-19-08064-las      Doc 61    Filed 08/02/21    Entered 08/02/21 11:57:05




              dealings I had, including the restaurant, I would have appeared
              at the trustee’s sale or had a representative appear on my behalf
              to reinforce our position, and preserve the lease and RAJ &
              RAJ’s interest in the lease.

July 2019 Affidavit para. 14. Thus, contrary to the allegations in the Amended Complaint,

Raj & Raj clearly had notice that the trustee had scheduled a sale of the Property. Moreover,

to the extent Raj & Raj’s argument in the Amended Complaint is that Ruby was the person

in charge of Raj & Raj throughout the Debtor’s bankruptcy case, there is no reason why Ruby

or a legal representative of Raj & Raj could not have filed opposition to the trustee’s motion

for authorization to sell the Property, or appeared before the Court on behalf of Raj & Raj to

preserve any interest Raj & Raj may have in the lease prior to the auction sale taking place

or at the subsequent hearing to approve the sale.

       Third, Harendra executed a tolling stipulation with the chapter 7 trustee in the

bankruptcy case on behalf of himself individually on October 15, 2018, [Bankr. Dkt. No. 335],

and on behalf of Raj & Raj as owner on November 8, 2018, [Bankr. Dkt. No. 340]. Despite

Harendra’s assertion that he was prohibited from being involved in Raj & Raj’s business and

that it was Ruby who was in charge of Raj & Raj’s operations, Harendra’s execution of the

tolling agreement on behalf of Raj & Raj confirms that he, and not Ruby, represented the

interests of Raj & Raj in the Debtor’s bankruptcy case.

       Fourth, Ruby did not assert an ownership interest in Raj & Raj until the submission

of her affidavit in support of Raj & Raj’s Motion for Leave to Amend the complaint filed on

August 30, 2019 and her verification to the Amended Complaint. Consistent with Ruby’s lack

of prior involvement with Raj & Raj, when Ruby filed for bankruptcy on March 26, 2019, she

did not disclose an ownership interest in Raj & Raj in her original bankruptcy schedules and

the Statement of Financial Affairs (“SOFA”) or in her amended schedules and SOFA, even

though Ruby declared under the penalty of perjury that the information contained in these


                                             20
      Case 8-19-08064-las      Doc 61    Filed 08/02/21    Entered 08/02/21 11:57:05




documents was true and correct. It was only after Difficile questioned the extent of Ruby’s

involvement in Raj & Raj in its motion to dismiss the Amended Complaint, filed on October

25, 2019, and after the trustee in Ruby’s bankruptcy case filed a complaint on November 1,

2019 seeking to object to Ruby’s discharge did Ruby filed a second amended SOFA on

December 4, 2019 listing an ownership interest in Raj & Raj.

       Fifth, during the chapter 11 case and prior to conversion to chapter 7, the Debtor

served Harendra with a motion seeking a Bankruptcy Rule 2004 examination and production

of documents. [Bank. Dkt. No. 57]. Harendra’s attorneys filed notices of appearance directing

that they be served with notice of all pleadings filed in the bankruptcy case. [Bankr. Dkt.

Nos. 75, 76]. They also moved to quash the Bankruptcy Rule 2004 subpoena [Bankr. Dkt. No.

77] and appeared in Court for oral argument on the motion to quash. The notices of

appearance were never withdrawn and Harendra’s attorneys were served with the motion by

the chapter 7 trustee seeking authorization to sell the Property. [Bankr. Dkt. No. 330].

Harendra never filed any papers with this Court directing that any notices in the Debtor’s

bankruptcy case be addressed to him or Ruby at their residence or to Raj & Raj at its

purported business address during the pendency of the bankruptcy case, nor did Harendra

or Ruby do so after Difficile removed the State Court Action to this Court.

       Lastly, as detailed in the Memorandum Decision, notice of the commencement of the

Debtor’s bankruptcy case and subsequent notices, including notice of the chapter 7 trustee’s

application to the Court to sell the Property at auction, were sent in accordance with

Bankruptcy Rule 2002(a) to the address listed for Raj & Raj in the Debtor’s schedules filed

with the Court.

       Gearty maintains that he reviewed the docket in the underlying bankruptcy case and

the pleadings filed in this adversary proceeding and, where there were inconsistences, he

made sure to ask follow-up questions of his client. That approach is consistent with the

                                             21
      Case 8-19-08064-las         Doc 61   Filed 08/02/21    Entered 08/02/21 11:57:05




obligation under Rule 11 to make a reasonable inquiry and is expected of counsel. “When the

attorney can get the information necessary to certify the validity of the claim in public fashion

and need not rely on the client, he must do so.” Nassau-Suffolk Ice Cream, Inc. v. Integrated

Res., Inc., 114 F.R.D. 684, 689 (S.D.N.Y. 1987). While “an attorney is entitled to rely on the

objectively reasonable representations of the client,” Hadges, 48 F.3d at 1329-30, the attorney

must nevertheless “conduct an inquiry reasonable under the circumstances into whether the

factual contentions have evidentiary support,” Id., at 1330 (internal quotations omitted)

(citing Fed. R. Civ. P. 11(b)).

               When an attorney must rely on his client, he should question
               him thoroughly, not accepting the client’s version on faith alone.
               Fleming Sales Co., [sic] v. Bailey, 611 F. Supp. 507, 519 (N.D. Ill.
               1985). However, “if all the attorney has is his client’s assurance
               that facts exist or do not exist, when a reasonable inquiry would
               reveal otherwise, he has not satisfied his obligation.” Coburn
               Optical Industries v. Cilco, Inc., 610 F. Supp. 656, 659 (M.D.N.C.
               1985).

Nassau-Suffolk Ice Cream, Inc., 114 F.R.D. at 689; see also Saltz v. City of New York, 129 F.

Supp. 2d 642, 646 (S.D.N.Y. 2001).

       Yet, if Gearty did undertake a careful review of the extensive underlying record in the

bankruptcy case and this adversary proceeding, including the Harendra State Court

Affidavit, Harendra’s July 2019 Affidavit, and the previous sanctions motion filed by Difficile

against Raj & Raj, Harendra and Berger Fischoff, as he claimed, then he would have realized

that the factual and legal contentions in the Amended Complaint that Raj & Raj did not have

notice of the commencement of the bankruptcy case or the trustee’s proposed sale in time to

protect any alleged leasehold interest in the Property lacked evidentiary support. As Difficile

noted in its Sanction Motion, there was no ambiguity or uncertainty as to whether Raj & Raj

had actual notice of the Debtor’s bankruptcy case and the proposed sale of the Property in

light of Harendra’s admissions and execution of the tolling stipulation on behalf of Raj & Raj.


                                               22
       Case 8-19-08064-las            Doc 61      Filed 08/02/21        Entered 08/02/21 11:57:05




Any reliance by Gearty on the subsequent representations of Raj & Raj to the contrary would

be unreasonable. It is inexplicable why Gearty would choose to disregard the extensive

factual record of the underlying bankruptcy case and this adversary proceeding, which were

publicly available to him, unless he did not conduct the requisite inquiry.

        What is telling is Raj & Raj and Gearty failed to address the uncontroverted facts

evidencing that Raj & Raj, through Harendra, had actual notice of, and participated in, the

Debtor’s bankruptcy case, including the admissions in the Harendra State Court Affidavit

that Raj & Raj first learned of the Debtor’s bankruptcy filing in May of 2016, and in

Harendra’s July 2019 Affidavit that Harendra would have appeared at the trustee’s sale of

the Property to preserve Raj & Raj’s leasehold interest in the Property if he were not

prohibited from doing so. They do not offer any explanation for the discrepancies between the

clear evidentiary record and the factual allegations in the Amended Complaint. Rather, Raj

& Raj and Gearty want this Court to ignore the actual notice that Raj & Raj and Harendra

had of the bankruptcy proceedings. They argue, instead, that it is Ruby who should have

received notice of the bankruptcy pleadings, including notice of the bankruptcy filing itself,

and service should have been made upon Raj & Raj at an address where Raj & Raj had not

operated for three years by the time the bankruptcy auction sale occurred.8 As detailed in the

Memorandum Decision, this argument as to the manner and method of service is misplaced

and lacks proper legal support.

        In addition to ignoring the evidentiary record that Raj & Raj and Harendra had actual

notice of the bankruptcy proceeding, Gearty contends, without any legal support or authority,


8 In the face of the claimed lack of notice of the bankruptcy case, it bears repeating that Rajesh Singh, president
of the Debtor, is Harendra’s father, and that Rajeshwari Singh, who made a post-petition loan to the Debtor
shortly after the bankruptcy case was commenced, is Harendra’s mother. The address for Raj & Raj provided to
the Debtor by Rajesh when the bankruptcy case was commenced was his and Rajeshwari’s home address. The
case docket reflects that notices were sent to that address during the bankruptcy case pursuant to Bankruptcy
Rule 2002.


                                                       23
         Case 8-19-08064-las           Doc 61      Filed 08/02/21       Entered 08/02/21 11:57:05




that a bidder at a bankruptcy auction sale has a duty to ensure that creditors and parties in

interest receive appropriate notice of a trustee’s bankruptcy sale; thus, the REMM Sale Order

should be vacated vis-à-vis a back-up bidder at an auction sale by reason of the alleged lack

of notice of the sale to Raj & Raj. The problem with counsel’s legal contention is multi-fold.

First, Gearty contends that the Amended Complaint is in essence a motion for

reconsideration of the order approving the sale of the Property. It is not. Raj & Raj had the

opportunity to file a motion for reconsideration pursuant to Fed. R. Civ. P. 60(b)9 soon after

the Court authorized the sale to proceed or otherwise seek to set aside the REMM Sale Order

in the underlying bankruptcy case after the sale of the Property occurred. It chose not to do

either. Rather than challenge the form and manner of notice provided by the chapter 7 trustee

to creditors and parties in interest of the motion seeking authorization to sell the Property

before this Court, Raj & Raj chose instead to commence a lawsuit in State Court against

Difficile, the assignee of the back-up bidder at the auction sale, alleging first that Difficile

had violated Raj & Raj’s lease without challenging the sale of the Property itself. If Raj &

Raj’s inability to protect its leasehold interest as a result of the trustee’s sale of the Property

was truly due to its lack of notice of the bankruptcy proceedings and the proposed sale, then

one would have expected that argument would be the lead claim advanced in the original

complaint. Not only did Raj & Raj not allege a deficiency of notice but it readily admitted in

the Harendra State Court Affidavit that it learned of the Debtor’s bankruptcy in May of 2016

and in Harendra’s July 2019 Affidavit that Harendra and Raj & Raj had notice of the trustee’s

proposed sale of the Property.

           It was only after Gearty was retained did Raj & Raj amend the complaint seeking to

have the REMM Sale Order set aside, claiming that notice of the trustee’s motion to sell the



9   Fed. R. Civ. P. 60(b) is made applicable to bankruptcy cases by Bankruptcy Rule 9024.

                                                        24
      Case 8-19-08064-las        Doc 61     Filed 08/02/21     Entered 08/02/21 11:57:05




Property was not provided to Ruby on behalf of Raj & Raj pursuant to Bankruptcy Rule

2002(a). Bankruptcy Rule 2002(a)(2) requires that twenty-one days’ notice be given to the

debtor, the trustee, and all creditors of the sale of property of the bankruptcy estate other

than in the ordinary course of business. A review of the Court docket would have readily

disclosed that the trustee did provide the requisite notice under Bankruptcy Rule 2002(a) to

Raj & Raj at the mailing address provided by the Debtor at the beginning of the chapter 11

case. None of the Debtor, Raj & Raj, Harendra or Ruby sought to amend Raj & Raj’s address

in the Court’s records to ensure that Raj & Raj would receive notices in the bankruptcy case

at its purported busines address. Again, Gearty either failed to review the pleadings filed in

the case and adversary proceeding, including the admissions made by Harendra in the

Harendra State Court Affidavit and in his July 2019 Affidavit which contradicted the

allegations made in the Amended Complaint, or chose to ignore them, clearly demonstrating

a failure by counsel to ensure that the legal contentions have factual support.

       Second, counsel provided no authority for his claims that (i) Difficile, as designee of

the back-up bidder at an auction sale, had a legal obligation to ensure that the trustee

provided notice of the sale under the applicable Bankruptcy Rules to not only all of the

Debtor’s creditors, but also to every possible party in interest and (ii) Difficile is liable for any

such claimed lack of notice. Gearty advances this argument even though a bidder appearing

for the first time at an auction sale is clearly not on the scene at the time a trustee in

bankruptcy moves for approval by the court of bidding procedures and seeks authorization to

market and sell property of the estate. How is it possible for that bidder to be responsible for

noticing the sale? Gearty does not provide an answer to this most basic question. He did not

construct a nonfrivolous argument for the extension or modification of the existing notice

procedures for a bankruptcy auction sale. The argument he did advance on the issue of notice

of both the commencement of a bankruptcy case and a trustee’s motion to sell estate property

                                                 25
      Case 8-19-08064-las       Doc 61    Filed 08/02/21    Entered 08/02/21 11:57:05




misstated the applicable governing procedural rules and how notices of the filing of a

bankruptcy case and of the sale of estate property are given. See Memorandum Decision. In

short, this is not a question of chilling zealous advocacy or stifling creativity that may come

from responsible lawyering, but rather a presentation to the Court that falls short of meeting

the certification under Rule 11(b) that a claim or other legal contention must either be

properly supported by existing law or by a nonfrivolous argument for changing existing law.

Fed. R. Civ. P. 11(b).

       Third, Gearty also failed to adequately plead sufficient facts to show that Raj & Raj

held an enforceable leasehold interest in the Property vis-à-vis Difficile before claiming that

the REMM Sale Order must be vacated as to Difficile. As detailed in the Memorandum

Decision, a review of the record in this bankruptcy case shows that Raj & Raj ceased to occupy

tenant space at the Property in 2015 when Singletons closed and Bethpage Bistro and

Catering LLC (“Bethpage Bistro”) operated in the tenant space formerly occupied by Raj &

Raj for a few months prior to the Debtor’s bankruptcy filing in May 2016. Furthermore, in

asserting that Raj & Raj had a leasehold interest at the Property until January 2039 with an

option to renew for an additional ten years, counsel did not consider N.Y. REAL PROPERTY

LAW § 291-cc, which rendered Raj & Raj’s unrecorded extension of the lease term

unenforceable as to Difficile, a good faith purchaser for value at an auction sale who did not

have notice of the unrecorded extension. A review of the county clerk’s records would have

shown that Raj & Raj’s lease term expired on January 31, 2019, one day prior to the Court’s

entry of an order approving the sale of the Property to REMM and five days prior to the

closing on Difficile’s purchase of the Property.

       Similarly, as noted in the Court’s Memorandum Decision, Raj & Raj’s claims of

ownership of certain personal property at the Property in the second, third and fourth counts

of the Amended Complaint are belied by the record and riddled with glaring discrepancies.

                                               26
       Case 8-19-08064-las              Doc 61       Filed 08/02/21         Entered 08/02/21 11:57:05




First, the Amended Complaint references and relies upon an appraisal dated March 23, 2016

(“Appraisal”) of the personal property located at the Property prepared by Sencer Appraisal

Associates at the request of, and delivered to, Mr. Vivek Singh concerning “Bethpage Bistro

Restaurant, at 150 Hicksville Road” for the proposition that Raj & Raj is the owner of the

very same personal property. [Dkt. Nos. 30-19, 46-4]. Second, the Amended Complaint also

references a January 31, 2019 letter from Harvey J. Cavayero, Esq. (“Cavayero January 2019

Letter”), [Dkt. No. 30-18], to the trustee where Mr. Cavayero explicitly stated that his client,

Bethpage Bistro, owns the personal property at the Property. While the Appraisal and the

Cavayero January 2019 Letter were not attached to the Amended Complaint, these

documents were exhibits to Raj & Raj’s Motion for Leave to Amend and clearly in Gearty’s

and Raj & Raj’s possession at the time the Amended Complaint was filed. Third, the trustee

filed on January 11, 2019, a motion seeking an order to release the earnest money deposit of

4021 Hempstead Turnpike LLC (“4021 HTL”), the assignee of Valentine Mark Corporation

(“VMC”), the initial successful bidder at the trustee’s auction sale of the Property, to the

Debtor’s bankruptcy estate as a result of 4021 HTL’s failure to close on the sale (“Earnest

Money Forfeiture Motion”). [Bankr. Dkt. No. 351]. Mr. Cavayero, on behalf of 4021 HTL, filed

opposition, dated January 21, 2019, which asserted that the trustee intentionally failed to

disclose in his motion for authorization to sell the Property that “a substantial amount of

restaurant furniture, fixtures and equipment . . . owned by [Bethpage Bistro] . . . remained

on the Property and were not part of the [a]uction sale . . . .” 10 [Bankr. Dkt. No. 359, Dkt.

Nos. 48-2, 57-1].



10Mr. Cavayero wore multiple hats in these bankruptcy proceedings. In addition to representing Bethpage Bistro
in its quest to retrieve personal property left behind at the Property, he also represented (i) Rajeshwari as the
post-petition lender to the Debtor, (ii) Ruby in her personal bankruptcy case, (iii) 4021 HTL with respect to the
Earnest Money Forfeiture Motion, and (iv) the entity that entered into a contract with Difficile for the sale of the
Property after the commencement of this adversary proceeding (which entity also did not close on the transaction
and it is currently in litigation with Difficile over the failure to close and disposition of the earnest money deposit).

                                                          27
      Case 8-19-08064-las      Doc 61    Filed 08/02/21    Entered 08/02/21 11:57:05




       All these documents facially provide that Bethpage Bistro is the owner of the subject

personal property, not Raj & Raj. Difficile pointed out these discrepancies regarding Raj &

Raj’s claim of ownership of the personal property in its motion to dismiss the Amended

Complaint and Sanctions Motion [Dkt. Nos. 41, 48, 49]. Nevertheless, Raj & Raj neither

withdrew counts two, three and four of the Amended Complaint, nor sought leave to further

amend the complaint with respect to ownership of the personal property. Rather, in

opposition to the Sanctions Motion, Gearty attached an affidavit by Mr. Cavayero, dated

November 7, 2019 (“Cavayero November 2019 Affidavit”), to bolster the claim that the

personal property in question belongs to Raj & Raj, and not Bethpage Bistro. This affidavit

was submitted despite Mr. Cavayero’s prior repeated representations to the Court and the

trustee that Bethpage Bistro owns the personal property at issue. The Cavayero November

2019 Affidavit was neither referenced in, nor attached as an exhibit to, the Amended

Complaint as it was prepared after the filing of the Amended Complaint and for the apparent

purpose of fending off the motion to dismiss counts two, three and four. The Court declined

to consider the Cavayero November 2019 Affidavit when deciding Difficile’s motion to dismiss

the Amended Complaint making clear that Raj & Raj could not amend its pleading through

an opposition brief. See Memorandum Decision.

       In the end, a more thorough review of the record and procedural history of this

bankruptcy case and the pleadings filed in this adversary proceeding by Gearty before he

stepped in as new counsel, and legal research regarding the enforceability of the lease vis-à-

vis a back-up bidder would have revealed to Gearty a completely different story, both

factually and legally, than that set forth in the Amended Complaint and later advocated by

him. In view of the clear factual record, the applicable Bankruptcy Rules and relevant case

law, the factual contentions in the Amended Complaint lacked proper evidentiary support

and the legal positions asserted by counsel had “no chance of success,” and there was “no

                                             28
       Case 8-19-08064-las     Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




reasonable argument to extend, modify or reverse the law as it stands.” Fischoff, 634 F.3d at

654.

        Counsel’s argument that he filed the Amended Complaint in good faith as new,

incoming counsel, and should not be held accountable for attempting to further a new legal

theory does not carry the day here. It does not obviate the need for counsel to make a

reasonable inquiry and satisfy the affirmative obligations under Rule 11 when “presenting”

to the court a pleading, i.e., that the presentation has a proper purpose and that it is both

legally and factually proper. A good faith belief is not enough. In re Blue Pine Group, Inc.,

448 B.R. at 272. Counsel entering a proceeding midstream is not spared the obligation to

conduct a reasonable inquiry of the case history. United States v. Kirksey, 639 F. Supp. 634

(S.D.N.Y. 1986) (finding substitute counsel’s failure to familiarize themselves with the prior

history of the case by conferring with outgoing counsel, and to review all of the voluminous

books and records for which substitute counsel was asserting a Fifth Amendment privilege

to be a violation of Rule 11). Consequences of such a failure falls squarely on counsel who

formulated the legal arguments without conducting a reasonable inquiry into the factual and

legal contentions from the public records available to him or relying heavily on the

representations on his client to the exclusion of the factual record that evidences otherwise.

In this case, a careful review of the record would have been most telling and may very well

have given counsel pause before deciding to craft the legal claims in the fashion that he did

and file pleadings with the Court. Additionally, once on notice of the infirmity of the Amended

Complaint by reason of the safe harbor period, counsel should have taken steps to ensure

that the deficiencies pointed out by Difficile did not equate to a factually meritless claim and

call into question the affirmative obligation under Rule 11(b). The safe harbor period provides

the opportunity to do just that and to correct or withdraw the challenged pleading before a



                                              29
      Case 8-19-08064-las          Doc 61   Filed 08/02/21   Entered 08/02/21 11:57:05




court considers whether Rule 11 has been violated and, if so, what appropriate sanctions may

be imposed. This Gearty did not do.

       Finally, the factual record in this bankruptcy case shows that the Amended Complaint

was presented for an improper purpose. As asserted in Harendra’s July 2019 Affidavit in

opposition to Berger Fischoff’s motion to withdraw as counsel, Harendra, on behalf of Raj &

Raj, wanted Difficile to sell the Property to Raj & Raj’s investor group. When Difficile ignored

Raj & Raj’s proposal and locked Raj & Raj out of the Property, Raj & Raj commenced the

State Court Action to have Difficile recognize its unsupported claim of a leasehold interest at

the Property for the next 20 plus years. [Dkt. No. 15]. Having failed to pursue any alleged

leasehold rights during the bankruptcy case and in connection with the sale of the Property

and when confronted with both Difficile’s first motion to dismiss and the sanctions motion,

Raj & Raj decided to take a different approach and attack the sale process itself. If Raj & Raj

truly believed the sale of the Property must be set aside because it did not receive proper

notice and wanted the Court to reconsider approval of the sale, it had several opportunities

to move to undo the sale and the payoff of the mortgage encumbering the Property with the

sale proceeds. It did not do so.

       Instead, Raj & Raj filed the Amended Complaint, a pleading designed to frustrate

Difficile’s ownership of the Property, on questionable factual and legal arguments after

Difficile declined to consider a sale of the Property to Raj & Raj’s investor group or to

acknowledge Raj & Raj’s claim of a leasehold interest for an additional 20 years. It bears

repeating that Raj & Raj did not move to set aside the REMM Sale Order in the Debtor’s

bankruptcy case for lack of notice, nor did it seek to join the trustee and the secured creditor,

whose mortgage lien was satisfied from the sale proceeds, as parties to this adversary

proceeding even though setting aside the REMM Sale Order would affect the Debtor’s

bankruptcy case and the rights of the secured creditor. Rather than directly challenge the

                                               30
      Case 8-19-08064-las      Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




sale process itself, Raj & Raj sought to deprive Difficile of the very asset its assignor, REMM,

purchased at auction and to leverage Difficile to sell the Property to an entity favorable to

Raj & Raj in its quest to return to the Property.

       For the foregoing reasons, the Court finds that by presenting and later advocating the

Amended Complaint, Rule 11(b) and Bankruptcy Rule 9011(b) have been violated. Having so

found, the Court now considers whether appropriate sanctions should be imposed under Fed.

R. Civ. P 11(c) and Bankruptcy Rule 9011(c). In determining whether an appropriate sanction

may be imposed, the Court considers the following:

              (1) whether the improper conduct was willful, or negligent;
              (2) whether it was part of a pattern o[f] activity, or an isolated event;
              (3) whether it infected the entire pleading, or only one particular count
              or defense;
              (4) whether the person has engaged in similar conduct in other
              litigation;
              (5) what effect it had on the litigation process in time or expense;
              (6) whether the responsible person is trained in the law; and
              (7) what amount, given the financial resources of the responsible
              person, is needed to deter that person from repetition in the same case.

Bobcar Media, LLC, 2019 WL 422613, at *3.

       The deficiencies in the Amended Complaint - ranging from the factual allegations of

lack of notice of both the commencement of the bankruptcy case and the sale process to a

claimed possessory interest in certain personal property - “infected the entire pleading” and

not just a singular count. As discussed above, the Court finds that Gearty failed to satisfy his

obligation to conduct a reasonable inquiry into the facts as evidenced by the record of this

bankruptcy case and adversary proceeding. Gearty should have exercised greater care in his

inquiry of the facts and circumstances surrounding the Debtor’s bankruptcy case and the

pleadings previously filed in the adversary proceeding. His disregard of the factual history

and pleadings filed belies any claim that he met the duty of reasonable inquiry mandated by

Fed. R. Civ. P. 11. Additionally, he fell short of the certification, likewise mandated by Fed.


                                              31
      Case 8-19-08064-las      Doc 61     Filed 08/02/21   Entered 08/02/21 11:57:05




R. Civ. P. 11, that the arguments set forth in Amended Complaint had proper support in the

law relating to the notice of sale given by the trustee under Bankruptcy Rule 2002(a) and

whether Difficile, as assignee of a back-up bidder at the auction sale, must be held

accountable for the giving of such notice. Although the Court has grave concerns over the

presentation of the Amended Complaint by Gearty, the Court notes that this appears to be

an isolated lapse of good judgment on his part as he does not have a history of violating Fed.

R. Civ. P. 11 or Bankruptcy Rule 9011 in cases or proceedings before this Court. Nevertheless,

because the Court finds Gearty’s lapse to be troubling, a monetary sanction is appropriate to

deter counsel from engaging in similar conduct in the future.

       While monetary sanctions may not be imposed upon Raj & Raj pursuant to

Bankruptcy Rule 9011(c)(2)(A) for the unwarranted legal contentions raised in the Amended

Complaint that violate Bankruptcy Rule 9011(b)(2), Raj & Raj bears responsibility for the

factual contentions that do not have evidentiary support as set forth under Bankruptcy Rule

9011(b)(3) and where the Amended Complaint was brought for an improper purpose pursuant

to Bankruptcy Rule 9011(b)(1). Notwithstanding Difficile’s initial sanctions motion and

motion to dismiss the original complaint, as well as Berger Fischoff’s withdrawal as counsel

in the face of both motions, Raj & Raj continued to prosecute the action by authorizing the

filing of the Amended Complaint even though it had to have known that the pleading was

rife with factual contentions that lacked proper evidentiary support and directly contradicted

the record in the bankruptcy case and this adversary proceeding, including representations

previously made by it regarding notice.

       Such conduct required Difficile to file another motion to dismiss and sanctions motion

against Raj & Raj and its counsel. Yet, despite another round of motion practice, particularly

a second motion to impose sanctions, where the factual discrepancies were highlighted, Raj

& Raj remained steadfast and did not withdraw or appropriately correct the challenged

                                             32
      Case 8-19-08064-las       Doc 61    Filed 08/02/21     Entered 08/02/21 11:57:05




pleading. Rather, Raj & Raj (i) continued to insist that it did not receive notice of the

bankruptcy filing itself or the trustee’s motion to sell the Property at auction notwithstanding

conduct and admissions by Harendra on behalf of Raj & Raj to the contrary and (ii) submitted

the Cavayero November 2019 Affidavit whereby Mr. Cavayero sought to retract his prior

representations to the Court and the trustee as to ownership of the personal property without

any evidentiary support as to the veracity of his “new” representation. And for what purpose?

Not in the first instance to undo the sale by reason of any perceived lack of notice, but rather,

as discussed above, in an effort to harass and leverage Difficile to sell the Property to an

entity that would permit Raj & Raj to return to the tenant space it had previously occupied

at the Property. Interestingly, Raj & Raj did not take issue with VMC, the initial successful

bidder at the auction sale, or 4021 HTL, the assignee of VMC also represented by Mr.

Cavayero. No issue concerning notice of the filing of the bankruptcy case or the sale process

was raised by Raj & Raj when it appeared that Mr. Cavayero’s client was the initial successful

bidder at the auction. It was only after 4021 HTL failed to close the transaction and the

trustee then closed on the sale of the Property to Difficile, as designee of REMM (the back-

up bidder at the auction sale), did Raj & Raj act.

       It is apparent that Raj & Raj and its principals filed the Amended Complaint for the

purpose of frustrating the rights of Difficile as purchaser of the Property, and the threat of

sanctions as laid out in the first sanctions motion filed in this case and the current Sanctions

Motion did not deter Raj & Raj. This has required Difficile to expend legal fees in defending

this action originally commenced by Raj & Raj in State Court and removed to this Court, and

to ward off an unsupported challenge to the integrity of the sale process on the basis of a

deficient notice, as well as Raj & Raj’s claimed leasehold rights and assertion that it had a

valid interest in certain personal property located at the Property. Accordingly, the Court



                                               33
      Case 8-19-08064-las       Doc 61    Filed 08/02/21     Entered 08/02/21 11:57:05




finds the imposition of Fed. R. Civ. P. 11 and Bankruptcy Rule 9011 sanctions against Raj &

Raj to also be appropriate and warranted in this case.

       Having concluded that sanctions should be imposed against both counsel and Raj &

Raj, the Court now addresses what is an appropriate sanction under the circumstances of

this case. In so doing, the Court is guided by the following legal principles.

       Courts retain “broad discretion in fashioning sanctions, and apportioning fees

between attorney and client.” Eastway Constr. Corp., 762 F.2d at 254 n.7. See also Martin v.

Key Bank of N.Y. (In re Martin), 208 B.R. 807 (N.D.N.Y. 1997) (“Where the Bankruptcy Court

finds sanctionable conduct, it has broad discretion in fashioning a sanction appropriate to the

circumstances.”). “The sanction may include nonmonetary directives; an order to pay a

penalty into the court; or, if imposed on motion and warranted for effective deterrence, an

order directing payment to the movant of part or all of the reasonable attorney’s fees and

other expenses directly resulting from the violation.” Malvar Egerique v. Chowaiki, 19 Civ.

3110 (KPF), 2020 WL 1974228, at *28 (S.D.N.Y. Apr. 24, 2020) (internal quotations omitted).

Once a court determines that an award of attorneys’ fees is the appropriate sanction, then

“[t]he starting point in determining an appropriate sanction based upon the cost of attorneys’

fees is ‘the calculation of the time reasonably expended in responding to the improper signing

which is then multiplied by a reasonable hourly rate.’” In re Cedar Tide Corp., 164 B.R. 808,

818-9 (E.D.N.Y. 1994) (quoting In re Wonder Corp. of America, 109 B.R. 18, 32 (Bankr. D.

Conn. 1989)).

       However, “Rule 11 is not a fee-shifting statute.” Cooter & Gell, 496 U.S. at 409. “By

its own terms, Rule 11 does not require that attorney’s fees be awarded—it only requires that

the sanction be appropriate.” Ordower v. Feldman, 826 F.2d 1569, 1576 (7th Cir. 1987)

(internal quotation omitted); see also Landmark Ventures, Inc. v. Cohen, No. 13 Civ.



                                               34
      Case 8-19-08064-las      Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




9044(JGK), 2014 WL 6784397, at *6 (S.D.N.Y. Nov. 26, 2014) (stating that “[a] court’s broad

discretion in determining monetary sanctions permits it to assign sanctions that are not

directly tied to actual fees.”). Courts have awarded a monetary penalty without regard to the

actual attorneys’ fees incurred. Landmark Ventures, Inc., 2014 WL 6784397, at *6 (awarding

a flat sum in the absence of documentation of attorneys’ fees incurred); Schwartz v.

Nordstrom, Inc., 94 Civ. 1005 (CSH), 1994 U.S. Dist. LEXIS 15203, at *9 (S.D.N.Y. Oct. 25,

1994) (imposing a monetary penalty of $3,000 and an injunction against further lawsuits

against defendant without prior permission of the court in order to deter the further filings

by pro se plaintiff of meritless and vexatious lawsuits in violation of Fed. R. Civ. P. 11(b)(1)

and (b)(2)). Indeed, a flat monetary sanction may be reasonable where there is a disparity in

size of the law firms representing the parties or where the preparation and submission of a

fee petition would itself generate additional fees and costs leading to a further drain of

resources. Malvar Egerique, 2020 WL 1974228, at *32 (awarding an “absolute number now

that it believes fairly vindicates the purposes of Rule 11” rather than waiting to award fees

and costs after review of a fee petition to be filed); Landmark Ventures, Inc., 2014 WL

6784397, at *6 (awarding a flat where the fees and costs incurred would exceed any sanction

sufficient for deterrence and the submission of a further fee petition would be “needless and

uncompensated work.”).

       Difficile did not include any information regarding the attorneys’ fees and costs it

incurred in seeking dismissal of the Amended Complaint and prosecuting the Sanctions

Motion. However, the Court notes that based upon the adversary proceeding docket alone,

Difficile would have incurred attorneys’ fees and costs for removing the State Court Action

to the U.S. District Court, appearing before the U.S. District Court in connection with the

removed action and to have the action referred to this Court, drafting and filing the motion

to dismiss the Amended Complaint and the Sanctions Motion, reviewing the opposition filed

                                              35
      Case 8-19-08064-las       Doc 61    Filed 08/02/21    Entered 08/02/21 11:57:05




to each of the motions, filing reply papers relating thereto, and appearing before this Court

on multiple occasions, including for oral argument on the motion to dismiss. Those fees and

costs do not include any fees and costs Difficile incurred with respect to the motion to dismiss

the original complaint, the initial sanctions motion, and the Motion for Leave to Amend as

those preceded the filing of the Amended Complaint at issue.

       Given the amount of time and effort, as reflected on the docket in this adversary

proceeding, expended by Difficile in reviewing the extensive case history and addressing the

Amended Complaint, a compensatory payment for the full amount of the attorneys’ fees and

costs incurred by Difficile would exceed what is necessary to deter similar filings. Gearty is

a solo practitioner and has appeared in this Court in consumer bankruptcy cases while

defendant’s counsel is a relatively large law firm that has appeared before this Court in

various chapter 11 cases representing primarily corporate clients. A sanction award

compensating Difficile in full would have a significant adverse effect on Gearty. As discussed

above, this appears to be an isolated instance for Gearty. Raj & Raj did not appeal the Court’s

Memorandum Decision dismissing the Amended Complaint, and the time to do so has long

since passed. It does not appear that there will be further proceedings in this case. The

Debtor’s bankruptcy estate has been fully administered as the trustee’s final report and

account has been filed and approved. Accordingly, the Court finds that a monetary sanction,

albeit in an amount smaller than the costs and expenses Difficile actually incurred, to be an

appropriate sanction as Rule 11 envisions deterrence and not fee-shifting. Thus, in the

exercise of its discretion, the Court imposes a monetary sanction of $1,500.00 as that is proper

under the circumstances of this case to deter similar violations by counsel and sufficient to

ensure that future pleadings filed by counsel have both a proper purpose and proper factual

and legal support. This amount shall be payable to counsel for Difficile. Fed. R. Civ. P.

11(c)(4); Fed. R. Bankr. P. 9011(c)(2).

                                              36
      Case 8-19-08064-las       Doc 61     Filed 08/02/21    Entered 08/02/21 11:57:05




       Additionally, the Court finds it appropriate to impose a monetary sanction upon Raj

& Raj for its conduct in this adversary proceeding. Again, the amount to be imposed is not

designed to be compensatory but rather to serve a deterrence objective. As noted above, to

require Difficile to submit a fee application detailing the actual fees and costs incurred by it

with respect to the Amended Complaint would result in the expenditure of additional fees

and costs by the parties. That is not necessary as the deterrence sanction that the Court will

impose is relatively small when considering the time and effort expended by Difficile as

reflected in the record of this adversary proceeding. Thus, in the exercise of its discretion, the

Court will impose a monetary sanction upon Raj & Raj in the amount of $2,500.00. This

amount shall be payable to counsel for Difficile. Fed. R. Civ. P. 11(c)(4); Fed. R. Bankr. P.

9011(c)(2). Because the Court grants monetary sanctions under Rule 11 and Bankruptcy Rule

9011, it need not consider whether sanctions would also be justified under 28 U.S.C. § 1927.

                                         CONCLUSION

       For the foregoing reasons, the Sanctions Motion is granted in part and denied in part

as follows: (a) that portion of the Sanctions Motion that seeks to impose sanctions under Fed.

R. Civ. P. 11 and Bankruptcy Rule 9011 upon Ruby, Rajeshwari, and Gearty with respect to

the affidavits and affirmation submitted by each of them in connection with the Motion for

Leave to Amend is denied; and (b) that portion of the Sanctions Motion that seeks to impose

sanctions under Fed. R. Civ. P. 11 and Bankruptcy Rule 9011 upon Gearty and Raj & Raj

with respect to the Amended Complaint is granted as to (i) Gearty in the amount of $1,500.00

and (ii) Raj & Raj in the amount of $2,500.00. These amounts shall be payable to counsel for




                                               37
     Case 8-19-08064-las     Doc 61    Filed 08/02/21   Entered 08/02/21 11:57:05




Difficile within twenty-one days of the entry of this Memorandum Decision and Order on the

Court’s docket.

       So Ordered.




                                                         ____________________________
 Dated: August 2, 2021                                          Louis A. Scarcella
        Central Islip, New York                          United States Bankruptcy Judge

                                           38
